Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia: a plug connector and an electrical connector assembly comprising the plug connector comprising: an insulative housing including a base, and a tongue forwardly extending from the base in a front-to-back direction and defining opposite upper surface and lower surface in a vertical direction perpendicular to the front-to-back direction; two rows of passageways formed in the tongue and respectively exposed upon the opposite upper and lower surfaces of the tongue; a first set of contacts respectively disposed in the corresponding passageways and exposed to the lower surface, said first set of contacts insert-molded with an insulative bar and including a plurality of differential pair contacts and grounding contacts; a second set of contacts respectively disposed in the corresponding passageways and exposed to the upper surface, said second set of contacts insert-molded with an insulative block and including a plurality of differential pair contacts and grounding contacts; and a metallic grounding bar disposed between the upper surface and the lower surface and sandwiched between the insulative bar and the insulative block in the vertical direction; wherein said metallic bar includes a plurality of first fingers mechanically and electrically connecting to the corresponding grounding contacts of the first set of contacts, and a plurality of second fingers mechanically and electrically connecting to the corresponding grounding contacts of the second set of contacts. The closest prior art is to US publication application US20090221165 discloses using a similar grounding bar mechanically and electrically connected to the corresponding grounding contacts. However, US publication application US20090221165 lacks to disclose at least the claimed limitation of the grounding bar includes a plurality of first fingers mechanically and electrically connecting to the corresponding grounding contacts of the first set of contacts, and a plurality of second fingers mechanically and electrically connecting to the corresponding grounding contacts of the second set of contacts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831